DETAILED ACTION
	This Office action is in response to the amendment filed 8 March 2021.  By this amendment, claims 1, 6-8, 12-13 are amended.  Claims 1-35 are currently pending; claims 14-35 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-35 directed to an invention non-elected without traverse.  Accordingly, claims 14-35 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 14-35.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, inter alia, interconnected unit cells forming a lattice contained at least partly within the metal layer, including a unit cell formed of interconnected graphene tubes; wherein the metal layer protrudes through holes within the lattice.  These limitations, in combination 
Independent claim 8 recites, inter alia, interconnected unit cells forming a lattice contained at least partly within the metal layer, including a unit cell formed of interconnected graphene tubes; wherein the metal layer protrudes through holes within the lattice.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 10-13 depend from independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


CANDICE Y. CHAN
Examiner
Art Unit 2813
13 March 2021



/LAURA M MENZ/              Primary Examiner, Art Unit 2813